—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered September 24, 1990, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
*813Ordered that the judgment is affirmed.
Pursuant to CPL 60.22 (1), "[a] defendant may not be convicted of any offense upon the testimony of an accomplice unsupported by corroborative evidence tending to connect the defendant with the commission of such offense”. Here, the testimony of James Champion corroborated the testimony of the defendant’s accomplice, Derrick Champion. Moreover, resolution of issues of credibility, as well as the weight to be accorded the evidence, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84). Its determination is entitled to great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the defendant’s remaining contention and find it does not require reversal. Sullivan, J. P., Rosenblatt, Copertino and Hart, JJ., concur.